DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 20170011942 to Woo et al. (Woo).
Regarding claim 1, Woo discloses a side storage pod apparatus (side storage pod; see [0066]) of an equipment front end module (EFEM; [0066]), comprising: a side storage enclosure (110) having a surface (102) configured to couple to a side wall of a body of the equipment front end module ([0066]), and an opening (113) configured to receive substrates from the equipment front end module ([0074]); a side storage chamber (200) within the side storage enclosure (see Figs. 1 and 3) having a plurality of support members (221) configured to support 
Regarding claim 2, Woo discloses the plenum chamber is positioned on a side of the side storage enclosure opposite from the opening (shown in Figs. 2, 3 and 7).
Regarding claim 3, Woo discloses the plenum chamber is separated from the side storage chamber by a baffle plate (250).
Regarding claim 4, Woo discloses the baffle plate is adapted to cause substantial gas flow uniformity through the side storage chamber ([0110]).
Regarding claim 5, Woo discloses a series of flow passages (251; see [0110]) formed through the baffle plate.
Regarding claim 6, Woo discloses at least some of the series of flow passages have a different cross-sectional area (Fig. 7 and [0110]).
Regarding claim 7, Woo discloses the series of flow passages comprises a set of larger flow passages positioned at one vertical portion of the baffle plate and a set of smaller flow passages positioned at another vertical portion of the baffle plate ([0110] and Fig. 7; wider holes at the top and narrower at the bottom).
Regarding claim 8, Woo discloses the set of larger flow passages are located towards one end of the baffle plate (wider holes are located toward the top).

Regarding claim 10, Woo discloses the exhaust port is coupled to a bottom portion of the plenum chamber (see [0157]).
Regarding claim 11, Woo discloses a baffle plate (250) to separate the plenum chamber from the side storage chamber (Fig. 7 and [0110]), wherein the baffle plate comprises a series of flow passages (251) having different cross-sectional areas through the baffle plate ([0110]), the series of flow passages including a set of larger flow passages located proximate a top end of the plenum chamber (Fig. 7 and [0110]) and a set of smaller flow passages located proximate a bottom end of the plenum chamber (Fig. 7 and [0110]).
Regarding claim 12, Woo discloses a retaining enclosure (100) surrounding the side storage enclosure.
Regarding claim 13, Woo discloses an exhaust conduit (420) coupled to the exhaust port, and the exhaust conduit passes through a wall of the retaining enclosure ([0157]; in order for the gas to be exhausted as disclosed, the exhaust conduit must pass through the wall of the enclosure).
Regarding claim 15, Woo discloses a front end equipment module (EFEM), comprising: an equipment front end body (body of the EFEM); and a side storage pod apparatus (side storage pod) coupled to a side wall of the equipment front end body ([0066]), the side storage pod apparatus, further comprising: a side storage pod enclosure (110) having a surface (102) configured to couple to a side wall of the equipment front end body, a side storage pod .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Woo in view of US Patent Application Publication 2015/0170945 to Segawa et al. (Segawa).
Regarding claim 16, Woo discloses an electronic device processing assembly ([0066]), comprising: an equipment front end module (EFEM), including: an equipment front end module body (inherent that the EFEM has a body) forming an equipment front end module chamber ([0066]); and a side storage pod apparatus (side storage pod) coupled to a side wall of the equipment front end module body ([0066]), the side storage pod apparatus comprising: a side storage enclosure (200) defining walls (210) of a side storage pod chamber (interior of body 210), and having a sealing surface (102) configured to couple to the equipment front 
Regarding claim 17, Segawa further teaches an environmental control system coupled to the equipment front end module chamber (shown in Figs. 2 and 4), the environmental 
Regarding claims 18 and 19, Woo discloses a method of processing substrates (abstract), comprising: providing an equipment front end module (EFEM) including an equipment front end module body (inherent) and an equipment front end module chamber ([0066]), and a side storage pod apparatus (100) coupled to a side wall of the equipment front end module body ([0066]); providing, in the side storage pod apparatus, a side storage pod chamber (200) and a plenum chamber (260) separated by a baffle plate (250), and an exhaust port (outlet of plenum 260 to pipe 420; see [0157]) coupled to the plenum chamber; flowing, through the baffle plate and into the plenum chamber, a purge gas across substrates stored in the equipment front end module chamber ([0065]; fume is removed by flowing a purge gas); and exhausting the purge gas from the plenum chamber through the exhaust port ([0157]).  Woo does not disclose one or more load ports coupled to a front wall of the equipment front end module body, each load port configured to dock a substrate carrier thereat or a supplemental fan coupled to the exhaust port or the exhaust conduit.  Woo uses an exhaust pump (440) rather than a fan for controlling the gas flow.  Segawa teaches an EFEM including a plurality of load ports (Fig. 1) coupled to a front wall of the equipment front end module body, each load port configured to 
Regarding claims 20-23, Woo as modified by Segawa discloses the method of claim 18, but does not discloses wherein the flowing of the purge gas across the substrates comprises a gas flow velocity of between 160 cubic feet per minute (cfm) and 200 cfm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the gas flow of Woo at a gas flow velocity of 160-200 cfm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05(II)(A).  Choosing an appropriate flow rate for the gas to remove the fume from the substrates is well within the ability of one of ordinary skill in the art.
Regarding claim 24, Woo further discloses the side storage pod chamber comprises a plurality of substrates, the method further comprising causing a gas flow velocity to be 
Regarding claim 14, Woo discloses the side storage pod apparatus of claim 1 (see above), but does not disclose a supplemental fan coupled to the exhaust port or an exhaust conduit coupled to the exhaust port. Segawa teaches an EFEM including a fan (13a) to cause gas flow within the EFEM.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the pump of Woo with a fan as taught by Segawa.  Such a change requires only the substitution of one known element for flowing gas with another known element for flowing gas with a reasonable expectation of success.  Using a fan allows the gas to flow without substantially increasing the pressure of the gas.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited documents disclose additional substrate handling systems which are related to applicant’s disclosure and claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLAS A ARNETT whose telephone number is (571)270-5062.  The examiner can normally be reached on M-Th 8:00-5:00; F 12:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLAS A ARNETT/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        March 25, 2021